Title: From John Adams to the President of Congress, No. 26, 14 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam December 14th. 1780
     
     I am every day accepting the Bills of Exchange, which were drawn upon Mr. Laurens: but I have no prospect of obtaining Money to discharge them, from any other Person, than Dr. Franklin.
     For some Years before I came to Holland, every Person I saw from this Place assured me, that in his Opinion Money might be borrowed, provided Application was made, with proper Powers directly from Congress to solid Dutch Houses. After my Arrival here, those Assurances were repeated to me, by Persons whose Names I could mention, and who I thought could not be decieved themselves, nor decieve me. But now that Powers have arrived, and Application has been made to Dutch Houses undoubtedly solid, those Houses will not accept the Business. In short, I cannot refrain from saying that almost all the professions of Friendship to America, which have been made, turn out upon Trial to have been nothing more than little Adulations to procure a Share in our Trade. Truth demands of me this Observation. Americans find here the Politeness of the Table, and a Readiness to enter into their Trade, but the Publick finds no Disposition to afford any Assistance, political or pecuniary. They impute this to a Change in Sentiments: to the loss of Charlestown—the Defeat of General Gates—to Arnold’s Desertion—to the Inactivity of the French and Spaniards &c. &c. &c.—but I know better. It is not Love of the English, although there is a great deal more of that than is deserved, but it is Fear of the English and the Stadhouderian Party.
     I must therefore intreat Congress to make no more Draughts upon Holland, until they hear from me that their Bills can be accepted, of which at present I have no Hopes.
     People of the first Character have been and are still constantly advising, that Congress should send a Minister Plenipotentiary here, and insist upon it, that this would promote a Loan. It is possible it may: but I can see no Certainty that it will. Sending a few Cargoes of Produce, would do something.
     The Dutch are now felicitating themselves, upon the Depth and the Felicity of their Politicks. They have joined the Neutrality and have disavowed Amsterdam, and this has appeased the Wrath of the English, the Appearance of which in Sir Joseph Yorke’s Memorial terrified them more, than I ever saw any Part of America intimidated in the worst Crises of her Affairs. The late News We have of Advantages gained by our Armies in several Skirmishes in Carolina contributes a little to allay the Panick. But all in Europe depends upon our Successes. I say
     
      Careat Successibus opto
      Quisquis ab Eventu, facta notanda putat.
     
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
    